Citation Nr: 1242628	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  11-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to January 1990.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection for bilateral hilar adenopathy (claimed as sarcoidosis).  The matter has since been transferred to the RO in Detroit, Michigan.

The Veteran was scheduled for a Board videoconference hearing at the Detroit RO in September 2012.  In correspondence dated August 2012, the Veteran's representative indicated that the Veteran now lived in Florida and desired a videoconference hearing at the RO in St. Petersburg, Florida.  However, the Board has concluded that there is already sufficient evidence in the claims file to support a grant of service connection.  Therefore, the Veteran will not be prejudiced as a result of not having his requested hearing.


FINDING OF FACT

The Veteran's sarcoidosis is etiologically related to chemical exposure in service.


CONCLUSION OF LAW

Sarcoidosis was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sarcoidosis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

B.  Evidence

Service treatment records are negative for a diagnosis of sarcoidosis during service.  An enlistment examination in May 1982 and a separation examination in March 1989, which included pulmonary function testing, were both normal.  Notably, the Veteran was treated for sinusitis in July 1985 and October 1985.  He was treated for a chest cold in October 1985.   He was treated for an upper respiratory infection in April 1986, September 1987 and February 1989.

VA treatment records dated May 2009 included a PET scan which revealed pulmonary nodules.  A bronchoscopy revealed likely sarcoidosis.  Records dated December 2009 also reflect findings of bilateral hilar adenopathy.

The Veteran submitted an undated statement in support of his claim.  He reported that he served as an aircrew life support specialist in service.  His duties included inspecting, constructing, and repairing helmets on a daily basis.  This process involved the use of chemicals such as dichloromethane, isocyanates, and 3M Super 77 spray adhesive.  He utilized these chemicals in a small room without proper ventilation or protection.  The Veteran's DD-214 and personnel records reflect service as an aircrew life support specialist.  The Veteran also attached information about the specified chemicals. 

In a February 2010 statement, the Veteran again asserted a relationship between his sarcoidosis and chemical exposure in service.  He cited to several entries in his service treatment records which reflected treatment for upper respiratory symptoms.  He stated that he was not having any pulmonary health issues at the time he left service.  However, in the past year, he had numerous health issues leading to a diagnosis of pulmonary sarcoidosis.

The Veteran also submitted several lay statements in support of his claim.  In a February 2010 statement, J.T.A. reported that he served with the Veteran for about 4 years and performed the same duties.  This included fabricating custom-fit flight helmets.  The process involved use of glue for molded foam inserts, earphone covers, and foam edge rolls around the helmets.  J.T.A. observed the Veteran become disoriented on several occasions after working with that substance.  The room in which they performed this work did not have any special ventilation, and they did not utilize any personal protective gear.

A similar statement dated March 2010 was received from D.A.S.  He also reported that he served with the Veteran, and their duties exposed them to polyol, isocyanate, various adhesives, and an unknown catalyst chemical.  He later served as a training coordinator at an environmental and safety training firm, and he received significant training related to respiratory protection standards.  He came to realize how insufficient the protective measures employed in service were.  As a result, the Veteran was exposed to a large daily dose of potentially harmful fumes that likely played some role in contributing to his current condition.

The Veteran underwent a VA examination in June 2010.  The claims file was reviewed by the examiner, who noted the Veteran's treatment for upper respiratory infections in service.  The examiner also obtained a history from the Veteran and performed a physical examination.  Based on these findings, the examiner diagnosed pulmonary nodules and adenopathy consistent with sarcoidosis.  However, this was not caused by or a result of chemical exposure in the military.  She stated that the cause of sarcoidosis was unknown at this point, with many different hypotheses as to its etiology.

The Veteran submitted an undated private opinion in support of his claim from Dr. T.M.M., who worked as an occupational medicine at the Uniformed Services University.  He noted a service history consistent with the above evidence, and diagnosed pulmonary sarcoidosis due to chemical exposure.  He stated that workplace exposure has contributed to, and more likely than not caused the Veteran's current pulmonary condition.  He stated that methylene chloride and isocyanates caused lung irritation and chemical pneumonitis that is clinically difficult to distinguish from sarcoidosis.  Being respiratory sensitizers, isocyanates could also cause allergic alveolitis and occupational asthma.  The Veteran's respiratory symptoms appear as a result of cumulative exposure to the isocyanates and methylene chloride.

In September 2010, Dr. T.M.M. submitted an additional opinion.  He noted that he had reviewed the Veteran's service records and his VA treatment records.  He also questioned the Veteran at length about his chemical exposure.  Dr. T.M.M. also discussed the relevant information with a pulmonologist at the Naval Medical Center, who concurred with his assessment that sarcoidosis was related to chemical exposure in service.  Regarding the delay in onset of respiratory symptoms, he noted that that record reflected acute symptoms of exposure for which the Veteran sought treatment.  Chronic inflammation developed in the lung tissue over time.

In a January 2011 statement, Dr. T.M.M. noted that while the Veteran's separation examination and radiograph did not show evidence of sarcoidosis, this was not unusual since it took time for sarcoidosis to develop after chemical exposure.  A separate January 2011 opinion collects all of Dr. T.M.M.'s findings into a single report.  A February 2011 statement from Dr. S.K. indicated that he concurred in the assessment by Dr. T.M.M.

C.  Analysis

Based on the evidence of record, the Board finds that service connection for sarcoidosis is warranted.  The Veteran is currently diagnosed with the condition, and the overall weight of the evidence supports a finding that it is etiologically related to service.

The Board notes that there are several medical opinions which address the etiology of the Veteran's condition.  According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The June 2010 VA examiner stated that sarcoidosis was not related to service, as the cause of sarcoidosis was unknown, with many different hypotheses as to its etiology.  This opinion was based on a review of the claims file, a history provided by the Veteran, and an examination.

In contrast, the collective opinions of Dr. T.M.M. stated that the chemicals that the Veteran was exposed to during service caused his current sarcoidosis condition.  He noted that the chemicals identified by the Veteran and his service comrades affected the pulmonary system.  The Veteran experienced acute symptoms during service, as well as chronic inflammation over time, which were both attributable to that chemical exposure.  He also stated that the delay in onset of sarcoidosis was consistent with chemical exposure.  These opinions were also based on a review of the Veteran's service and post-service treatment records, a history provided by the Veteran, and physical examinations.  

The private opinions address the specific chemicals the Veteran was exposed to during service, as well as the symptoms he experienced during service.  They also provide a rationale for why current sarcoidosis is etiologically related to service, which includes a discussion of the delayed onset of the Veteran's condition.  The VA opinion simply stated that the cause of sarcoidosis was unknown, without any further discussion of the specifics of the Veteran's condition or exposure in service.  For these reasons, the Board finds the private opinions to be more probative than the June 2010 VA opinion in determining the etiology of the Veteran's sarcoidosis.

The Board notes that these private opinions are predicated upon the Veteran's exposure to chemicals such as dichloromethane and isocyanates during service.  The Veteran's claimed exposure to these chemicals was generally confirmed by statements from fellow servicemen.  In light of the Veteran's seven year history of service as an aircrew life support specialist, as well as the experience of his service comrades in that field, the Board finds their statements to be competent evidence of the Veteran's history and extent of exposure to various chemicals during his military service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds these statements to be credible as they are consistent with the Veteran's service records and general circumstances of service.  See 38 U.S.C.A. § 1154(a) (West 2002); see also, May 1987 AF Form 910 (TSGT, SSGT, SGT Performance Report). 

Therefore, service connection for sarcoidosis is warranted.


ORDER

Service connection for sarcoidosis is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


